                                 .
                                 .,
           Case 5:19-cr-00048-gwc Document 12 Filed 04/01/19 Page 1 of 3
                                                                                U.S. D1ST£ICT COURT
                                                                               DISTRICT or VERMONT
                              UNITED STATES DISTR1CT COURT                             FiLED
                                         FOR THE
                                  DISTRICT OF VERMONT


UNITED STATES OF AMERICA                       }
                                               )
                ~                              )       Criminal No.
                                               )
SIR MICHAEL JAMES, a.k.a. "Corey,"             )
                                               )
                                                                    s·.19. er-· 43.. J, 2.,3
STEPHANY GUERRERO-RODRIGUEZ )
     Defendants             )
                                                                                     co

                                                                                   rp\
                                                                                         -<           -
                                                                                                      ,-..:,
                                                                                                      G:::J
                                                                                                      ...0

                                                                                                      ~
                                                                                                                  gc:
                                                                                                                  ~(./)
                                                                                                                  ::2 f..:J
                                                                                   ',\
                                                                                    -p                ::0         C,   z;;
                                                                                              n                -ri-~ .....
                                           INDICTMENT                                         r
                                                                                              rn
                                                                                              ?lit
                                                                                              ::,::
                                                                                                       -'      -··c, ..J')
                                                                                                               ~-"':;;::;
                                                                                                               ~--,o<lf---(
                                                                                                       ~
The Grand Jury charges:
                                                                                                       -Cf?
                                                                                                        0
                                                                                                               '-' t:"'o
                                                                                                                   ?'.; r'.)
                                                                                                                   "'{ C:
                                                                                                                   c;u
                                                                                                                   :;;.:-t
                                           COUNT ONE                                                     •          -i




        In or about February 2019, in the District of Vermont, the defendants, SIR MICHAEL

JAMES, a.k.a. "Corey."                               STEPl IANY GUERRERO-RODRIGUEZ,

knowingly and willfully conspired together and with others, known and unknown to the grand

jury, to distribute heroin, a schedule I controlled substance, cocaine base, a schedule II controlled

substance, and cocaine, a schedule lI controlled substance.

       With respect to SIR MICHAEL JAMES, a.k.a. "Corey," and STEPHANY GUERRERO-

RODRIGUEZ, their conduct as members of the conspiracy. including the reasonably foreseeable

conduct of other members of the conspiracy. involved 28 grams or more of a mixture and

substance containing a detectable amount of cocaine base.

                    (21 U.S.C. §§ 841(a)(l), 841(b)(1)(B), 84I(b)(l)(C), 846)
           Case 5:19-cr-00048-gwc Document 12 Filed 04/01/19 Page 2 of 3


                                          COUNTTWO

       On or about February 22, 2019, in the District of Vermont, the defendant, SIR

MICHAEL JAMES, a.k.a. "Corey," knowingly and intentionally possessed with the intent to

distribute heroin, a schedule I controlled substance, 28 grams or more of cocaine base, a schedule

II controlled substance, and cocaine, a schedule II controlled substance.

                      (21 U.S.C. §§ 841(a)(l), 84l(bXl)(B); 18 U.S.C. § 2)




                                                -2-
                                .,'
         Case 5:19-cr-00048-gwc Document 12 Filed 04/01/19 Page 3 of 3


                                            COUNT THREE
       On or about February 22, 2019, in the District of Vermont, the dcfendanl-

-kno\\tingly and intentionally possessed with the intent to distribute heroin, a schedule

I controlled substance, 28 grams or more of cocaine base. a schedule II controlled substance, and

cocaine, a schedule 11 controlled substance.

                      (21 U.S.C. §§ 84l(a)(l). 84l(b)(l)(B); 18 U.S.C. § 2)




                                                       A TRUE BILL




                                      (by JIB)
  ~ - " /4~
CHRISTTNA E. NOLAi'l
United States Attorney
Burlington, Vennont
March 21, 2019




                                                 -3-
